Citation Nr: 1620009	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-48 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for flat feet.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a cervical spine disorder.  

5.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity. 

6.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.
7.  Entitlement to service connection for stress reaction of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via a Travel Board, and a transcript of that hearing is of record.

The Veteran appealed the issues, and in an August 2013 Board decision, the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for stress reaction of the right leg and for a low back disorder were reopened and remanded for VA examinations.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, a cervical spine disorder, carpal tunnel syndrome of the right and left upper extremities, a gastrointestinal disorder claimed as a hiatal hernia, and a right hip disorder were remanded for VA examinations.  The remaining issues were remanded as there appeared to be outstanding treatment records.  An April 2014 rating decision issued by the VA Appeals Management Center (AMC) granted service connection for dysthymic disorder, degenerative disc disease, thoracolumbar spine, right hip strain, periostitis of the right ankle, and a gastrointestinal disorder claimed as hiatal hernia.  As the issues of service connection for dysthymic disorder, degenerative disc disease, thoracolumbar spine, right hip strain, periostitis of the right ankle, and a gastrointestinal disorder claimed as hiatal hernia have been granted, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis, entitlement to service connection for bilateral flat feet, entitlement to service connection for a cervical spine disorder, entitlement to service connection for carpal tunnel syndrome of the right and left upper extremities, and entitlement to service connection for stress reaction, right leg, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  A January 1996 rating decision denied a claim for service connection for flat feet.  The Veteran did not appeal that decision and the January 1996 decision is final.

2.  The additional evidence presented since the January 1996 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1996 decision denying the claim for service connection for a bilateral flat foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  Since the January 1996 rating decision, new and material evidence has been received, and the claim for service connection for a bilateral flat foot disability is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to reopening the Veteran's claim for service connection for a bilateral flat foot disability, further notice or assistance is unnecessary to aid the Veteran in substantiating this claim and any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the VCAA, are rendered moot.

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a bilateral flat foot disability in July 1995.  A January 2006 rating decision denied service connection for flat feet based on a determination that the Veteran's flat feet existed prior to service and there was no evidence of worsening during military service to establish service connection based on aggravation.  The Veteran did not timely appeal the January 2006 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015).  Service connection for a bilateral flat foot disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final January 1996 rating decision includes a March 2012 Board hearing transcript.  The March 2012 transcript is new evidence that includes testimony from the Veteran that while he had flat feet when he entered service, his bilateral flat foot condition became worse during service.  He testified that while at Aberdeen Proving Ground he sought treatment for pain in his feet and was given shoe inserts.  The Veteran stated he complained of painful feet after continuous running or road marches.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final January 1996 rating decision relates to an unproven element of the previously denied claim, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To this extent only, the appeal is allowed.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral flat foot disability; to this extent only, the claim is allowed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At the outset, the Board notes that at the March 2012 Board hearing, the Veteran testified that he received treatment for the above listed conditions while he was on active duty.  In the August 2013 Board remand, the AOJ was instructed to contact the National Personnel Records Center (NRPC) or any other appropriate agency to request any additional STR's, specifically from Aberdeen Proving Ground, Fort Riley Army Base, and Fort Knox Army Base.  A review of the evidence shows that an email dated September 14, 2013 was sent to VAVBASTL, RMC, and VBMS asking for STR's from the above locations.  No other efforts were made to obtain these records.  As the Veteran has reported that he received treatment for his conditions while in service, his STR's may not be complete.  On remand, the AOJ should request a complete copy of the Veteran's STR's to include specifically from Aberdeen Proving Ground, Fort Riley Army Base, and Fort Knox Army Base.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis

As noted above, as there may be STR's that have not been associated with the claims file, there is insufficient evidence to determine whether new and material evidence has been received to reopen a claim for entitlement to service connection for scoliosis.  

Bilateral flat feet

To date, the Veteran has not been afforded a VA examination to ascertain whether the pre-existing bilateral flat foot condition increased in severity during service, or any increase in disability was "due to the natural progression" of the condition.  See Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).


Cervical spine disorder

In the Veteran's October 2007 claim he stated he had neck problems from the steel pod, Kevlar helmet, and heavy backpack he was required to wear in service.

At the March 2012 Board hearing, the Veteran testified that he was treated for neck pain in service, specifically for impact injuries from training and a fall during service.  He stated he believes the impact of carrying a knapsack while marching with the infantry compressed his head, neck, and shoulders.  

At an October 2013 VA examination, the Veteran reported that he fell on his head in service resulting in pain, and that a tank driver's hatch hit him on the head in service.  The examiner noted that the STR's showed a June 1982 cervical spine x-ray which revealed a very slight reversal of the usual cervical curvature in the mid part of the cervical spine that was possibly a muscle spasm.  The Veteran checked that he had a head injury on his report of medical history exit examination.  After a physical examination, the examiner opined that it was less likely than not that the Veteran's degenerative disc disease was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that other than the 1982 cervical spine x-ray there were no other cervical complaints in service, on his exit examination, or any objective evidence that the Veteran had an ongoing cervical complaint shortly after service.  

Unfortunately, the Board finds the October 2013 opinion is not adequate for rating purposes.  No consideration was given to the Veteran's statements regarding the impact of carrying heavy equipment while marching, wearing a Kevlar helmet, receiving treatment in service for neck pain despite there being no record of treatment in the STR's, and the Veteran's report of a head injury in-service.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination and opinion are necessary that takes into account the Veteran's contentions.  


Carpal tunnel syndrome of the right and left upper extremities

At the March 2012 Board hearing, the Veteran testified that his current carpal tunnel syndrome of the right and left upper extremities resulted from repetitive work that he did in the military as a mechanic, and that the pain in his wrists began before he got out of service.  

At the October 2013 VA peripheral nerve examination, the examiner noted the Veteran's 1996 diagnosis of right carpal tunnel syndrome but the examiner did not specifically comment on a left upper extremity disability.  The examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that the Veteran's STR's, including the separation examination, are silent for any reported carpal tunnel syndrome of either upper extremity at the time of separation.  

Unfortunately, the October 2013 opinion is not adequate for rating purposes.  The opinion and rationale are based on a lack of in-service treatment for carpal tunnel syndrome, and does not take into account the Veteran's report of wrist and hand pain in service, or his contention that his carpal tunnel syndrome diagnosed in 1996 is a result of repetitive motion as a mechanic in service.  Examinations are not sufficient where the examiner does not comment on the veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Veteran should be provided another VA examination in order to determine the nature and etiology of his carpal tunnel syndrome of the right and left upper extremities.

Stress reaction, right leg

The Veteran's STR's show a diagnosis of and treatment for bilateral stress reactions in the tibia resulting in a release from drill duty, a profile, and rehabilitative therapy.  At the March 2012 Board hearing, the Veteran reported that he continues to have issues with his legs.

At the October 2013 VA examination, the Veteran reported pain in his shin if he has to wear high boots, but it is not a problem when wearing sneakers.  X-rays of the right tibia/fibula on the date of the examination showed no acute or healing fracture or other focal osseous abnormality, the visualized joint spaces were well maintained, and the soft tissues were unremarkable.  The examiner opined that the Veteran's stress reaction, right leg, was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that a bone scan dated 4/18/2006 only notes slight increased activity in some of the fingers; however, the rest of the skeletal structures were otherwise unremarkable with no uptake in the legs.  The examiner stated the condition was resolved without sequelae.  

Unfortunately, the October 2013 opinion is not adequate for rating purposes.  The examiner did not address the Veteran's assertions of continued shin pain since service.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, a new VA examination and opinion are necessary that takes into account the Veteran's contentions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency to request any additional service treatment records for the Veteran that have not been associated with the claims file.  Service treatment records from Aberdeen Proving Ground, Fort Riley Army Base, and Fort Knox Army Base should specifically be requested.  Any negative responses should be associated with the claims file.  

2.  Obtain and associate with the claims file any relevant VA treatment records related to the Veteran's treatment for his claimed conditions that are not already of record.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his claimed cervical spine, carpal tunnel syndrome of the left and right upper extremities, and stress reaction of the right leg, and for bilateral flat feet, whether the pre-existing disorder was aggravated by service.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disorder, carpal tunnel syndrome of the left and right upper extremities, and stress reaction of the right leg are of service onset or otherwise related to the Veteran's period of active duty service.  

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's flat feet disorder, which pre-existed his military service, increased in severity therein beyond the natural progression of the disorder.

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of his claimed disabilities in service and/or manifestations of the disorders and his statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).

In providing the requested opinions, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  Specifically, the examiner should consider the Veteran's statements that the requirement to carry a heavy knapsack and wear a Kevlar helmet caused his neck condition, that he had pain in service due to repetitive motion as a mechanic that resulted in carpal tunnel syndrome of the upper right and left extremities, and that his flat feet became symptomatic in service with continuous running or road marches and inserts made the pain worse.

The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal, including whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


